A formal claim petition having been filed in the above matter, on April 30th, 1925, asking for compensation under the terms-of the Compensation law of this state because of ail accident that was alleged to have happened' on January 24th, 1924, and an answer having been duly filed, the case came on for a hearing before me in Elizabeth, on June 18th, on motion of the attorney for the respondent to dismiss the ease as being barred by the statute of limitations. The petitioner was represented by Attorney William Y. Herer, and ilie respondent by Attorney Eichard W. Baker.
It developed that a formal petition in this case had previously been filed and a hearing held on the same before me in Plainfield, on November 11th, at. which time, at the end of the petitioner’s ease, the attorney for the petitioner asked for a voluntary nonsuit, which was granted. Accordingly, the attorney for the petitioner now argues that the statute of limitations does not apply because a formal claim petition had been filed within one year after the alleged accident. The attorney for the respondent argued that as a voluntary non-suit was taken in the case of: the first petition that was filed, the case reverted to its original status just as though no petition had ever been filed. Accordingly, under the authority of the case of DeLucca v. Vezzetti, 3 N. J. Mis. R. 387, the case is hereby ordered dismissed, as the petition was not filed within one year after the accident and, accordingly, is barred by the statute of limitations.
Charles E. Corbin, Deputy Commissioner.